Scott, Judge,
dissenting. This record presents the question whether, under the present practice act, there should be a judgment in every case at the return term of the writ, in which there has been fifteen days’ service of process, in the event the answer shall be judged bad on demurrer, or is stricken out, on motion.
The sixth section of the fifth article of the practice act of 1849, directs that, “ in all cases where the petition is founded solely upon a bond, bill or promissory note, for the direct payment of money, the plaintiff may have a trial at the return term ; provided the defendant has been served with process, by delivering him a copy of the petition and writ twenty days before the return day.”
The second section of the sixth article of the same act requires the demurrer or answer to the petition “to be filed within six days after the return day of the summons, if the term so long continues and it also requires that, in the cases above mentioned, “ when process has been served twenty days’ before the return day, there shall be a trial at the first term, unless, for good cause, a continuance is granted ; and in these cases, the demurrer or answer must be filed within the first two days of the return term.” So the statute is silent as to the time at which trials in ordinary cases shall be had. By requiring them, however, in particular cases to take place at the first term, an implication arises that, in other cases, such would not be the rule. Matters not provided for in the act of 1849, remain as they were before its enactment.
Under the former practice act, trials could be had at the first term in the eases in which they can be had at the first term, under the present act. In all other cases, they were required to take place at the second term. In all but the excepted eases, the defendant, by filing a plea and thereby signifying his desire that the trial should be postponed, obtained a continuance, as a matter of course. This practice was established, and, we may presume, influenced business men in making their engagements.
*372The difficulty arises from the fact that, under the present law, all answers to a petition must be under oath. Under the former system, any plea, if available in its terms, unsupported by an oath, would entitle a party to a continuance. This entered into and formed a part of the plan for the collection of demands, and was designed to give the defendant time, if ho desired it. Now, ¡ s the truth of an answer must be sworn to, there are ma y who want a continuance that will not swear to the truth of a strictly legal answer, yet will put in an evasive one, consiste u w h truth, as was dono in the present case. If this answer is made way with, and judgment by default is taken at the return term, the effect will be to overturn the system long established for the collection of demands, and make them all, liquidated and unliquidated, collectable without regard to the time of the service of the process ; provided it has been fifteen days before the return term, in a period, at the longest, a little more than six months ; and, in cases where the debtor has no real estate, in thirty or forty days.
This question involves higher considerations than the mere forms of pleading. The system for the collection of debts, established in any state, is a matter of considerable importance, both to the debtor and the creditor ; and when it has been fixed and known, so that it may have entered into the calculations of business men, on making their engagements, should not be disturbed for trivial causes. It is of too much importance to be overturned by rules of practice or pleadings, when, so far from there being any thing in the law, which shows that any such measure was contemplated by the legislature, the implication is the other way. The most upright men, in contracting debts, look to tho laws enforcing their collection, and act accordingly. They base their calculations on such grounds as would be a justification to any honest and prudent man. Knowing that casualties and misfortunes may defeat the most just expectations, they will take care that, should they be disappointed, and the worst should come, that they will be enabled to meet their liabilities, when enforced by the law. On the *373one band, while there should be no unnecessary delay interposed in the collection of debts, on the other, sound policy requires that it should not be in the power of the creditor to sacrifice his debtor, without affording him a reasonable time to meet engagements, whose violations may have been superin-duced by misfortune. It would tend to the sacrifice of estates, and the ruin of families, if the law did not interpose a little delay to the claims of a creditor on an honest debtor overtaken by casualties beyond his control. This disturbance of the system of collection will, sooner or later, lead to a reaction, which all experince has shown will militate against the creditor. It is for the interest of creditors that the present system should remain as it is, for it can not be changed but to their ultimate detriment. If a system of collection, just to the creditor, and satisfactory to the debtor, be long established and becomes well known, it will so intertwine itself with the transactions of men, that, in times of pecuniary distress and embarrassment, there will be less likelihood of its being altered to the injury of the creditor.
These observations have been made, because the considerations suggested in them have been wholly overlooked in the argument of the case, and it was made to turn on rules of pleading and practice, regardless of the consequences its determination may have on the system established for the collection of debts. The assertion may be hazarded, that, had the legislature foreseen that the result contended for by the plaintiff would have been produced by the act, it would never have become a law.
A serious objection to such a construction of the law as will make all cases triable at the first term, unless there is a valid answer, supported by the oath of the party, is the temptation to false swearing which will thereby be held out to suitors. It is unwise to tempt an oppressed debtor to swear to a plea, in order that he may obtain delay. There is no policy in multiplying the temptations to falsehood in courts of justice. Law should *374not be so expounded as to oppress the honest and conscientious, while relief is given to the less scrupulous.
In my opinion, the judgment below ought to be reversed.